Citation Nr: 0400596	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-01 179	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1966 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

The veteran is seeking an increased rating for his service-
connected PTSD, which is currently rated as 30 percent 
disabling.  

The RO certified the veteran's appeal to the Board in January 
2003.  In February 2003, the veteran submitted to the Board a 
letter from a counselor, Mary C. Stone, M.A., which pertains 
to the severity of his PTSD.  The veteran's congresswoman 
sent a copy of the same letter to the Board, also in February 
2003.  Neither submission included a waiver of RO 
consideration of the evidence, which is required for its 
initial consideration by the Board.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (held 38 C.F.R. § 19.9(a)(2) invalid 
because, in conjunction with amendments to 38 C.F.R. 
§ 20.1304, it allowed Board to consider evidence without 
remand to RO for initial consideration and without having to 
obtain veteran's waiver, which is contrary to 38 U.S.C. 
§ 7104(a)).  

The Board notes that in letters dated January 2002 and May 
2002, the RO told the veteran it had received his increased 
rating claims and in the January 2002 letter said the purpose 
of the letter was to notify the veteran of his rights in the 
VA claims process.  In the May 2002 letter, the RO told the 
veteran that it needed evidence that showed his condition had 
worsened.  In both of the letters, the RO stated that VA 
would make reasonable efforts to obtain evidence the veteran 
identified but that he could ask his doctor to provide the 
evidence directly to the RO.  In the May 2002 letter, the RO 
told the veteran that it would request a VA examination of 
his condition, but there is no indication that this was done.  
In both of the letters, the RO requested that the veteran 
send the information describing additional evidence or the 
evidence itself within 30 days of the date of the letter and 
said that if it did not receive the information or evidence 
within that time, it would decide his claim based only on the 
evidence it had received and any VA examinations or medical 
opinions.  In each of the letters, the RO later stated that 
if the information or evidence was received within one year 
of the date of the letter and it was decided that he was 
entitled to VA benefits, it might be possible to pay him from 
the date of receipt of his claim.  The RO continued the 30 
percent rating for PTSD in rating decisions dated in March 
2002 and July 2002.  

In a decision issued in September 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit drew a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VA notification letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, the record reflects that by telling the veteran 
he had 30 days to respond to the January 2002 letter and 30 
days to respond to the May 2002 letter, the veteran was not 
properly notified of the time limit for the submission of 
additional evidence and information pertaining to his 
increased rating claim.  Therefore, since this case is being 
remanded for other reasons, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
request for information and evidence.  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ___).

On review of the record, the Board notes that the veteran's 
Axis I diagnoses include bipolar disorder as well as PTSD.  
Service connection is not currently in effect for bipolar 
disorder, and the RO denied service connection for bipolar on 
a direct basis in an unappealed June 1986 rating decision.  
The Board notes, however, that in an expert medical opinion 
dated in November 1999, the Medical Director of the Post-
Traumatic Stress Disorder Program at the VA Medical Center 
(VAMC) in Providence, Rhode Island, reviewed the veteran's 
entire record.  He stated that in his opinion it is was as 
likely as not that the veteran's mixed bipolar disorder has 
been exacerbated over the years by his poor stress tolerance 
and PTSD symptoms.  This raises the issue of service 
connection for bipolar disorder on a secondary basis.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (when aggravation of 
non-service- connected condition is proximately due to or 
result of a service-connected condition, veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Whether secondary service connection may be granted for 
bipolar disorder could affect the issue of the proper rating 
for service-connected psychiatric disabilities.  The United 
States Court of Appeals for Veterans Claims has stated that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11. 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Because the same rating criteria are used 
for all mental disorders, the issue of entitlement to 
secondary service connection for bipolar disorder could 
affect the outcome of the claim for an increased rating for 
PTSD, the issues must be considered as inextricably 
intertwined.  The RO must address the inextricably 
intertwined issue of secondary service connection of bipolar 
disorder with consideration of whether the veteran's bipolar 
disorder has been chronically worsened by the veteran's 
service-connected PTSD.  

As was noted earlier, the RO told the veteran in May 2002 
that it would obtain a VA examination pertaining to his 
claim, but that was not done.  As the last VA examination for 
compensation purposes was conducted in February 2000, it is 
the opinion of the Board that a current examination would 
facilitate its decision in this case.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) and 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 
38 U.S.C. § ___), as well as 38 U.S.C.A. 
§ 5102, 5102 and 5103A (West 2002) and 
any other legal precedent.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has recently 
received treatment or evaluation for 
bipolar disorder or PTSD.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the RO should 
obtain and associate with the claims file 
all VA outpatient records, including 
mental health clinic records, and any 
hospital summaries for the veteran dated 
from November 2002 to the present.  

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the severity of the 
veteran's service-connected PTSD.  With 


respect to the PTSD, the examiner should 
describe fully the symptoms of the 
veteran's PTSD.  The examiner should 
state specifically whether the veteran's 
PTSD causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupations tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting name, directions, recent 
event).  

The examiner should also state 
specifically whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
and whether the symptoms causing the 
impairment include symptoms such as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The examiner should, in addition, state 
specifically whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
and whether the symptoms causing the 
impairment include symptoms such as:  
suicidal 


ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); 
inability to establish and maintain 
effective relationships.  The rationale 
for all opinions should be explained 
fully by the examiner.  

The examiner should also determine the 
nature and extent of any current bipolar 
disorder.  All indicated tests or studies 
should be performed.  After examination 
of the veteran and review of the record, 
including the November 1999 report by the 
Medical Director of the Post-Traumatic 
Stress Disorder Program at the Providence 
VAMC, should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's PTSD has aggravated or 
chronically worsened any bipolar 
disorder.  

The claims file must be provided to the 
examiner for review of pertinent 
documents.  

4.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, the RO should review the 
entire record and adjudicate entitlement 
to secondary service connection for 
bipolar disorder, to include whether it 
is aggravated 


by the veteran's service-connected PTSD.  
In addition, the RO should readjudicate 
entitlement to an increased rating for 
the veteran's service-connected PTSD.  

5.  If the claim of entitlement to an 
increased rating for PTSD is not granted 
to the satisfaction of the veteran, the 
RO should issue a supplemental statement 
of the case that addresses all evidence 
added to the record since its November 
2002 statement of the case (SOC).  The 
veteran should be provided an appropriate 
opportunity to respond.  

6.  If secondary service connection for 
bipolar disorder is not granted, and the 
veteran provides a timely notice of 
disagreement with that decision, the RO 
should issue a SOC that addresses all 
evidence considered by the RO and informs 
him of the pertinent laws and 
regulations.  The veteran should be 
advised of the procedures and time limits 
for filing a timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


